Title: From George Washington to Burwell Bassett, Jr., 3 February 1788
From: Washington, George
To: Bassett, Burwell Jr.



Dear Sir,
Mount Vernon February 3d 1788

Mr Dandridge for reasons which he can better explain to you than I, have requested that the enclosed Bonds may be put in Suit. I beg it may be done accordingly.
Upon so great a change as has lately taken place in your career of life I ought, possibly to have begun this letter with compliments of congratulation but as they are not less sincere on account of there being made the second Paragraph of the epistle you will please to accept and present them to your lady the manner which will be most pleasing to you both In doing which includ your Aunts.
It is unnecessary, I hope, for me to add that whenever, and at all times, that you & Mrs Bassett can find inclination and leizure to visit your friends at Mount Vernon we shall be happy to see you at it. I am &c.

Go. Washington


P.S. Inform me by the first Post after this letter is received of its safe arrival that I m[a]y be relieved from any apprehension of its miscarriage.

